 

EXHIBIT 10.48

 

AGREEMENT OF SUBLEASE

 

BETWEEN

 

MERCATOR SOFTWARE, INC.

AS SUBLANDLORD

 

AND

 

WEBLEY SYSTEMS, INC.

AND PARUS HOLDINGS, INC.

AS SUBTENANT

 

--------------------------------------------------------------------------------

 

DATED AS OF MARCH 27, 2003

 

--------------------------------------------------------------------------------

 

 

3000 LAKESIDE DRIVE

BANNOCKBURN, ILLINOIS

 



--------------------------------------------------------------------------------

 

INDEX TO SUBLEASE

 

Article

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

  

Page No.

--------------------------------------------------------------------------------

ARTICLE 1.

  

DEMISE, USE & FURNITURE.

  

1

ARTICLE 2.

  

TERM, POSSESSION AND CANCELLATION RIGHT.

  

2

ARTICLE 3.

  

BASE RENT – SECURITY DEPOSIT.

  

4

ARTICLE 4.

  

ADDITIONAL RENT.

  

5

ARTICLE 5.

  

REPRESENTATIONS.

  

6

ARTICLE 6.

  

PRIME LEASE.

  

7

ARTICLE 7.

  

DEFAULT AND REMEDIES.

  

9

ARTICLE 8.

  

NO REPRESENTATIONS; COMPLIANCE WITH LAWS.

  

12

ARTICLE 9.

  

CASUALTY.

  

12

ARTICLE 10.

  

EMINENT DOMAIN.

  

12

ARTICLE 11.

  

INDEMNITY.

  

13

ARTICLE 12.

  

SURRENDER/RESTORATION.

  

14

ARTICLE 13.

  

NOTICES.

  

15

ARTICLE 14.

  

BROKER.

  

16

ARTICLE 15.

  

WAIVER.

  

17

ARTICLE 16.

  

EFFECT.

  

17

ARTICLE 17.

  

GOVERNING LAW.

  

17

ARTICLE 18.

  

[INTENTIONALLY OMITTED.]

  

17

ARTICLE 19.

  

HEADINGS.

  

17

ARTICLE 20.

  

SEPARABILITY OF PROVISIONS.

  

17

ARTICLE 21.

  

SUBTENANT’S PAYMENT UPON EXECUTION.

  

17

ARTICLE 22.

  

ASSIGNMENT OR SUBLETTING.

  

18

ARTICLE 23.

  

INSURANCE.

  

19

ARTICLE 24.

  

COVENANT OF QUIET ENJOYMENT.

  

20

ARTICLE 25.

  

CORPORATE AUTHORITY.

  

20

ARTICLE 26.

  

WAIVER OF JURY TRIAL.

  

20

ARTICLE 27.

  

CONDITIONS PRECEDENT.

  

20

ARTICLE 28.

  

SUBLANDLORD’S WORK & SUBTENANT’S ALTERATIONS.

  

21

ARTICLE 29.

  

PRIME LANDLORD ESTOPPELS AND CONSENT.

  

21

ARTICLE 30.

  

PUBLICITY.

  

21

ARTICLE 31.

  

COUNTERPARTS.

  

22

ARTICLE 32.

  

JOINT AND SEVERAL OBLIGATIONS.

  

22

 

Exhibits

 

Exhibit A - Floor Plan of the Sub-Premises

Exhibit B - List of Furniture and Equipment

Exhibit C - Subtenant’s Early Occupancy Alterations

Exhibit D - Copy of Prime Lease

 

 

i



--------------------------------------------------------------------------------

 

AGREEMENT OF SUBLEASE

 

THIS AGREEMENT (“Sublease”) made as of the 27th day of March, 2003, by and
between MERCATOR SOFTWARE, INC., a Connecticut corporation, with offices at 45
Danbury Road, Wilton, Connecticut 06897 (hereinafter called the “Sublandlord”)
and WEBLEY SYSTEMS, INC., a Delaware corporation, with offices at One Parkway
Plaza, 4th Floor, Deerfield, Illinois 60015 (“Webley”) and PARUS HOLDINGS, INC.,
a Delaware corporation with offices at One Parkway Plaza, 4th Floor, Deerfield,
Illinois 60015, Attn. Robert McConnell (“Parus”; Webley and Parus are
hereinafter collectively called the “Subtenant”).

 

W I T N E S S E T H

 

WHEREAS, by Lease Agreement (the “Prime Lease”) dated June 26, 2000, Bannockburn
I Development Company, as lessor, demised and let to Sublandlord, as tenant,
approximately 17,855 rentable square feet of space (the “Leased Premises”) at
3000 Lakeside Drive, Bannockburn, Illinois (the “Building”) as more particularly
described therein;

 

WHEREAS, subsequent to the date of the Prime Lease, Bannockburn I Development
Company sold the Building to Great Lakes REIT, L.P., a Delaware limited
partnership (the “Prime Landlord”);

 

WHEREAS, Sublandlord is desirous of subletting to the Subtenant, and the
Subtenant is desirous of subletting and receiving from Sublandlord the Leased
Premises as more particularly shown on the floor plan attached hereto and made a
part hereof as Exhibit A (the “Sub-Premises”).

 

NOW THEREFORE, in consideration of TEN and NO/l00 ($l0.00) DOLLARS and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto do hereby
agree as follows:

 

Article 1.    Demise, Use & Furniture.

 

A.    Demise and Use.  Sublandlord hereby sublets to Subtenant and Subtenant
hereby sublets from Sublandlord for the term hereinafter stated, the
Sub-Premises, to be occupied for general office use and other legally
permissible uses compatible with a first-class office building and no other use,
together with the non-exclusive right to use the common areas which serve the
Building for their intended purpose. For purposes of this Sublease, the parties
hereto stipulate that the area of the Sub-Premises shall be equal to 17,855
rentable square feet. The Base Rent (as hereinafter defined) is determined in
accordance with this area.

 

B.    FF&E.  This Sublease shall include a lease of all of the furniture and
equipment listed on Exhibit B attached hereto and made a part hereof (the
“FF&E”). The FF&E shall be delivered to Subtenant on the Commencement Date in
its “AS-IS” condition. Prior to the



--------------------------------------------------------------------------------

Commencement Date and during the Term, Subtenant shall maintain a property loss
insurance policy with guaranteed replacement cost coverage on the FF&E and cause
Sublandlord to be named as “additional insured” and “loss payee” thereon.
Subtenant shall deliver certificate evidencing such insurance coverage to
Sublandlord simultaneously with its tender of an executed Sublease.

 

Currently, personal property taxes are not assessed against the FF&E. To the
extent personal property taxes are assessed against the FF&E during the Term,
Subtenant shall pay Sublandlord such amounts as additional rent due hereunder.
If the bills for such personal property tax come to Sublandlord, Sublandlord in
its reasonable judgment shall equitably apportion same and Subtenant shall pay
Sublandlord such tax within ten (10) days of a demand therefor as additional
rent due hereunder. During the Term, Subtenant shall maintain the FF&E in good
repair and condition, and except in the event of an insured casualty, shall make
any repairs and replacements required to maintain the FF&E in the same condition
it is in on the Commencement Date, reasonable wear and tear excepted.

 

If on the Expiration Date Subtenant has fulfilled all of its material
obligations under this Sublease, Sublandlord shall be deemed to sell the FF&E to
Subtenant for One Dollar ($1.00) as of the Expiration Date and Subtenant shall
be responsible for removing the FF&E from the Sub-Premises in connection with
its surrender of the Sub-Premises. If Subtenant exercises its termination option
pursuant to Article 2 hereof or if this Sublease is terminated due to
Subtenant’s default or condemnation, the FF&E shall be returned to Sublandlord
in the same condition it is in on the Commencement Date, reasonable wear and
tear and loss by fire or other insured casualty excepted. In the event of loss
by fire or other casualty, Subtenant shall return the FF&E with the insurance
proceeds required to repair and replace same.

 

Notwithstanding anything to the contrary contained herein, Sublandlord will be
removing certain furniture and equipment that not listed on Exhibit B from the
Sub-Premises prior to the Commencement Date.

 

Article 2.    Term, Possession and Cancellation Right.

 

A.    Term.  The term of this Sublease (the “Term”) shall be approximately seven
years and one hundred and sixty-three days, commencing on April 30, 2003 (the
“Commencement Date”), provided that all conditions precedent set forth in
Article 27 hereof are met, and ending on October 11, 2010 (the “Expiration
Date”), unless sooner terminated pursuant to any provision hereof. TIME IS OF
THE ESSENCE, with respect to the occurrence of the Expiration Date. Specific
references to “TIME IS OF THE ESSENCE” used throughout this Sublease, are made
for the legal emphasis imparted by such use and shall not diminish Subtenant’s
requirements to meet time deadlines set forth elsewhere herein and not qualified
by “TIME IS OF THE ESSENCE.”

 

Notwithstanding the foregoing, provided that all conditions precedent set forth
in Article 27 hereof are met, the Subtenant and its agents shall have the right,
subject to all of the terms and conditions of this Sublease, except for the
provisions concerning use, on and after April 1, 2003 (the “Early Occupancy
Date”), at Subtenant’s sole risk, cost and expense, to enter upon and make only
non-structural alterations costing less than $25,000 in the aggregate to the

 

2



--------------------------------------------------------------------------------

Sub-Premises (the “Initial Changes”), which Initial Changes are described in
Exhibit C attached hereto and made a part hereof, further provided, that (a)
Subtenant shall have paid for and provided evidence to Sublandlord of all
insurance required under this Sublease, (b) Sublandlord shall bear no expense in
connection with Subtenant’s early occupancy of the Sub-Premises and Subtenant
hereby agrees to indemnify Sublandlord against any loss, cost, damages and/or
expense arising from Subtenant’s early occupancy of the Sub-Premises and/or
installation of the Initial Changes and/or injury to person or property
resulting from either, including, but not limited to costs incurred by
Sublandlord associated from Subtenant’s deviation from the Initial Changes or
from Prime Landlord’s requirements regarding same, and (c) prior to the
execution of this Sublease, Prime Landlord has either consented to the
improvements and alterations listed in Exhibit C or agreed in writing that same
do not require the Prime Landlord’s consent per the first line of Section 10 of
the Prime Lease. If Prime Landlord’s consent is required for the Initial
Changes, Subtenant hereby agrees to comply with any and all requirements imposed
by Prime Landlord in undertaking the Initial Changes, including without
limitation, the removal of such improvements upon the expiration or earlier
termination of this Sublease. Subtenant hereby agrees to use a union electrician
in making the electrical upgrades described in Exhibit C attached hereto and to
supply Prime Landlord with evidence of insurance satisfactory to Prime Landlord
for the Initial Changes. If Subtenant requires Prime Landlord to shut down the
Building or any Building systems for installation or subsequent service of the
Initial Changes, Subtenant shall pay Sublandlord, within ten (10) days of a
demand therefor, any charge imposed by Prime Landlord as Additional Rent due
hereunder. Subtenant, at its expense, shall remain responsible for all
maintenance of the completed Initial Changes.

 

Subtenant hereby agrees to indemnify and hold Sublandlord harmless from and
against any and all cost, liability, causes of action, claims, liens, damages,
loss and expense, including without limitation, reasonable attorneys fees
arising in connection with Subtenant’s breach of the provisions of this Section
2A and/or from occupancy and/or use by Subtenant, its employees, agents,
contractors and business invitees of the Sub-Premises during the period from the
Early Occupancy Date until the occurrence of the Commencement Date. The
provisions of this indemnification shall survive the expiration or earlier
termination of this Sublease.

 

B.    Possession.  Subtenant shall not occupy the Sub-Premises for its business
purposes until the occurrence of the Commencement Date.

 

C.    Cancellation Right.  Notwithstanding the foregoing, provided Subtenant is
not in default hereunder beyond any applicable notice and cure period, Subtenant
shall have the right to terminate this Sublease effective October 31, 2007 by
delivering to Sublandlord written notice unequivocally exercising its right to
terminate this Sublease, no later than September 30, 2006 (TIME IS OF THE
ESSENCE with regard to such date), provided such notice is accompanied by a
certified check in the amount of $80,347.50 payable to Sublandlord. Upon
Sublandlord’s receipt of such notice and check, provided same are delivered on
or before the specified date and provided Subtenant is not in default beyond any
applicable notice and cure period between the date of the exercise of its
termination option and October 31, 2007, this Sublease shall terminate on
October 31, 2007 as if such date were the Expiration Date.

 

3



--------------------------------------------------------------------------------

 

Article 3.    Base Rent – Security Deposit.

 

A.    Base Rent.  In consideration of the renting aforesaid, Subtenant hereby
agrees to pay to Sublandlord rent (“Base Rent”) in accordance with the following
schedule, commencing on September 1, 2003 (the “Rent Commencement Date”) and
continuing on the first day of each and every subsequent calendar month of the
Term, to and including the first day of the month in which the Expiration Date
occurs:

 

Period

--------------------------------------------------------------------------------

  

Monthly Base Rent

--------------------------------------------------------------------------------

  

Annual Base Rent

--------------------------------------------------------------------------------

9/1/03 – 4/30/04

  

$18,791.67

  

$225,500.00

5/1/04 – 4/30/05

  

$31,246.25

  

$374,955.00

5/1/05 – 4/30/06

  

$31,990.21

  

$383,882.50

5/1/06 – 4/30/07

  

$32,734.17

  

$392,810.00

5/1/07 – 4/30/08

  

$33,478.13

  

$401,737.50

5/1/08 – 4/30/09

  

$34,222.08

  

$410,665.00

5/1/09 – 4/30/10

  

$34,966.04

  

$419,592.50

5/1/10 – 10/11/10

  

$35,710.00

  

$428,520.00

 

All rental and other payments to be made by Subtenant to Sublandlord shall be
made in good United States funds without setoff, deduction or reduction of any
kind in any amount for any reason whatsoever, except as herein otherwise
specifically provided. Rent for the last month of the Term shall be prorated
based upon a thirty-day month and the actual number of days of the Term included
in the month in which the Expiration Date of the Term occurs. Notwithstanding
the foregoing, the first payment of Base Rent due hereunder shall be due and
payable upon Subtenant’s return of this Sublease in certified funds.

 

If Subtenant fails to pay any rent, including without limitation, any Base Rent
and/or additional rent, on or before the eighth (8th) day after any such rent is
due, Subtenant agrees to pay as additional rent a one (1) time late charge on
each overdue rent payment equal to five percent (5%) of the overdue payment,
plus interest pursuant to the provisions of Section 7D hereof. Subtenant agrees
that such late charge and interest are not penalties, but are reasonable amounts
intended to reimburse Sublandlord for the additional administrative, bookkeeping
and collection costs resulting from late payments and the loss of the use of the
money.

 

Rental and other payments required to be made by Subtenant hereunder shall be
made to Prime Landlord upon written direction from Sublandlord to Subtenant,
which notice shall include the Prime Landlord’s address or account number for
receipt of such payments. In addition, Subtenant hereby agrees, for the benefit
of the Prime Landlord, that, in the event that the Prime Lease is canceled or
terminated prior to the Expiration Date, whether by voluntary or involuntary
means or by the operation of law, or for any reason whatsoever, if Prime
Landlord so requests, Subtenant shall attorn to Prime Landlord pursuant to the
terms of this Sublease for the balance of the Term, which attornment shall be
evidenced by an agreement in form and substance satisfactory to Prime Landlord,
which the Subtenant hereby agrees to execute and deliver within five (5)
business days of a request therefor.

 

4



--------------------------------------------------------------------------------

 

B.    Security Deposit.  Upon Subtenant’s execution of this Sublease, Subtenant
shall deposit with Sublandlord, and shall maintain from the date of such deposit
until (45) forty-five days following the expiration of the Term, the sum of ONE
HUNDRED TWENTY-TWO THOUSAND AND NO/100 ($122,000.00) DOLLARS in certified funds
benefiting Sublandlord, to secure Subtenant’s faithful performance of all the
terms and conditions of this Sublease (the “Security Deposit”); provided,
however, that upon Subtenant’s execution of this Sublease, the Security Deposit
shall be satisfied pro tanto by the Subtenant Equis Liability defined in, and
assumed by Subtenant pursuant to, Article 14 hereof.

 

In the event that Subtenant is in default on the Expiration Date or prior to the
Expiration Date beyond any applicable cure period in respect to any of the
terms, provisions and conditions of this Sublease, including without limitation,
the payment of rent and any additional amounts due hereunder, Sublandlord may
use, apply or retain the whole or any part of the Security Deposit to the extent
required (i) for the payment of any rent, or any other sum as to which Subtenant
is in default or (ii) for any reasonable sum which Sublandlord may expend or may
be required to expend by reason of Subtenant’s default on the Expiration Date or
beyond any applicable grace period in respect to any of the terms, covenants and
conditions of this Sublease, including without limitation, any damages or
deficiency in reletting the Sub-Premises accrued before or after any summary
proceedings or other re-entry by Sublandlord.

 

Subtenant agrees that in the event that Sublandlord applies any portion of the
Security Deposit in accordance with the provisions of this Sublease, within ten
(10) days after delivery of written notice from Sublandlord, Subtenant will
reimburse or pay Sublandlord for the amount of the Security Deposit so applied
so that the amount constituting the Security Deposit during the Term hereof
shall always be equal to at least ONE HUNDRED TWENTY-TWO THOUSAND AND NO/100
($122,000.00) DOLLARS. To the extent the Sublandlord has not applied the
Security Deposit to Subtenant defaults in accordance with the provisions of this
Sublease, and provided that Subtenant has delivered exclusive possession of the
entire Sub-Premises to Sublandlord on the Expiration Date and otherwise in
accordance with all the terms and provisions of this Sublease, Sublandlord shall
return to Subtenant the Security Deposit, or so much of the Security Deposit as
has not been used to cure Subtenant defaults, within forty-five (45) days
following the Expiration Date. The provisions of this Article 3 Section B shall
survive the Expiration Date hereof.

 

Article 4.    Additional Rent.

 

A.    Operating Expenses Including Real Estate Tax Escalations.

 

Commencing May 1, 2004 and on the first day of each month thereafter during the
Term, Subtenant shall pay Sublandlord, as additional rent due hereunder,
Subtenant’s Share (as hereinafter defined) of the projected increase in
Operating Expenses (as estimated by Prime Landlord pursuant to Section 2 of the
Prime Lease and as defined in Exhibit B to the Prime Lease) including without
limitation real estate taxes, over the actual Operating Expenses determined
pursuant to Section 2 of the Prime Lease for calendar year 2003 (“Subtenant’s
Base Year”). Prior to May 1, 2004, and following Sublandlord’s receipt of same
for each calendar year or part thereof during the Term, Sublandlord will provide
Subtenant with a statement from Prime Landlord

 

5



--------------------------------------------------------------------------------

indicating the Operating Expenses for calendar year 2003 and with Prime
Landlord’s estimate of Operating Expenses for the coming calendar year.
“Subtenant’s Share” as used herein shall mean “Tenant’s Proportional Share” as
defined in paragraph O on the first page of the Prime Lease and as determined
under Section 2 of the Prime Lease.

 

Following the end of each calendar year included within the term of this
Sublease, commencing with the end of calendar year 2004, within ten (10) days
following Subtenant’s receipt of a statement indicating the amount by which
Operating Expenses for such preceding calendar year actually exceed the amount
of Operating Expenses incurred in Subtenant’s Base Year, Subtenant shall pay
Sublandlord any shortfall as additional rent due hereunder. If for any calendar
year included within the Term Subtenant has overpaid the difference between
actual Operating Expenses and Subtenant’s Base Year, Sublandlord shall either
credit the difference to the next additional rent payment due from Subtenant, or
if the Expiration Date has occurred, refund the difference to Subtenant. Except
as herein otherwise specifically set forth, Subtenant shall pay Sublandlord as
additional rent due hereunder increases in Operating Expenses over Subtenant’s
Base Year as and when payments of Operating Expenses are due from Sublandlord,
as tenant, pursuant to the provisions of Section 2 of the Prime Lease.

 

B.    Additional Rent for Other Sums Required to be Paid Under Prime
Lease.  Subtenant shall pay Sublandlord, as additional rent hereunder, any other
sums of money (other than charges which result from Prime Landlord’s failure or
Sublandlord’s failure to perform under the Prime Lease, in each case, through no
fault of Subtenant), attributable to the Sub-Premises, or Subtenant’s special
requests, acts or omissions, as shall be payable by Sublandlord as tenant under
the Prime Lease with respect to any period during the Term, including, but not
by way of limitation, charges payable by Sublandlord under the Prime Lease for
electricity, after-hours heat, ventilation or air conditioning, or for extra
cleaning services furnished to the Sub-Premises or for increases in Prime
Landlord’s insurance premiums caused by Subtenant or for after-hours repairs
made in accordance with the Prime Lease. It is the intention of the parties
pursuant to this Article 4B, that Subtenant shall pay to Sublandlord all sums
incurred due to Subtenant’s use of the Sub-Premises, special requests, acts or
omissions which are payable by Sublandlord to the Prime Landlord under the Prime
Lease. Upon written request of Subtenant, and to the extent received by
Sublandlord, Sublandlord agrees to provide copies of invoices, receipts or other
documentation supporting the amount of rent for other sums required to be paid
by Sublandlord under the Prime Lease.

 

Article 5.    Representations.

 

A.    Sublandlord hereby represents to its knowledge that the Prime Lease is
currently in full force and effect and there is no default thereunder on the
part of the Sublandlord or, to Sublandlord’s knowledge, no event that, with the
passage of time and giving notice or both, would constitute a default thereunder
on the part of the Sublandlord.

 

B.    Sublandlord represents that it is a validly existing corporation in good
standing under the laws of the State of Connecticut, that Sublandlord has
corporate authority to enter into this Sublease and perform obligations
hereunder, and that the undersigned officer has been duly authorized to enter
into this Sublease on behalf of Sublandlord by all necessary corporate action of
Sublandlord.

 

6



--------------------------------------------------------------------------------

 

C.    To the best of Sublandlord’s knowledge, the copy of the Prime Lease
attached hereto as Exhibit D is a true, correct and complete copy of the Prime
Lease. Notwithstanding anything to the contrary contained herein, Sublandlord
shall not be deemed to make any representations made by Prime Landlord pursuant
to the Prime Lease.

 

Article 6.    Prime Lease.

 

A.    Subordinate Sublease.  This Sublease is subject and subordinate to all the
terms and conditions of the Prime Lease as the same may be amended from time to
time, and to all the instruments, laws, rules, regulations and private
restrictions to which the Prime Lease is subject and subordinate. Provided that
Subtenant is not in default hereunder beyond any applicable notice and cure
period, Sublandlord hereby agrees not to terminate or amend any provisions of
the Prime Lease which would increase Subtenant’s monetary obligations hereunder,
or decrease Subtenant’s rights with respect to the permitted use of the
Sub-Premises, or which would otherwise materially adversely affect the rights
and obligations of Subtenant pursuant to this Sublease or permit the same to be
canceled or terminated without Subtenant’s prior written consent. Sublandlord
shall promptly provide to Subtenant copies of all amendments and modifications
of the Prime Lease to the extent same affect the rights or obligations of
Subtenant. All undefined capitalized terms used herein shall have the meaning
ascribed to them in the Prime Lease.

 

B.    Incorporation of Prime Lease.  To the extent not inconsistent with the
provisions of this Sublease, the terms, provisions, covenants, and conditions of
the Prime Lease, except as herein otherwise specified to the contrary, are
hereby incorporated by reference on the following basis: (i) Subtenant hereby
assumes all of the obligations of Sublandlord as tenant under the Prime Lease
with respect to the Sub-Premises accruing or payable during the Term; and (ii)
Sublandlord is hereby entitled to all the rights, privileges and benefits of the
Prime Landlord under the Prime Lease, and may enforce the terms and conditions
of the Prime Lease against Subtenant, as if Subtenant were the “Tenant”
thereunder. Subject to the terms hereof, in interpreting the application of the
Prime Lease to this Sublease, the term “Landlord” therein shall be construed to
refer to Sublandlord hereunder, its successors and assigns, the term “Tenant”
therein shall be construed to refer to Subtenant hereunder, its permitted
successors and assigns, and the term “Demised Premises” therein shall be
construed to refer to the Sub-Premises hereunder. “Base Rent” referred to under
the Prime Lease shall mean Base Rent hereunder.

 

C.    Subtenant Rights.  Except as otherwise provided herein to the contrary,
including, without limitation, as provided in Article 6, Sections E and H
hereof, and subject to all of Subtenant’s obligations hereunder, and provided
Subtenant is not in default hereunder beyond any applicable notice and cure
period, Subtenant shall, with respect to the Sub-Premises, be entitled to the
benefit of those provisions of the Prime Lease which are for the benefit of the
Sublandlord as tenant thereunder.

 

D.    Subtenant Covenants.  Except as otherwise herein agreed, with respect to
the Sub-Premises during the Term, Subtenant covenants and agrees to fully and
faithfully perform the terms, obligations, covenants and conditions of the Prime
Lease on the part of the Sublandlord as tenant, to be performed thereunder.
Subtenant shall not do or cause to be done any act which would or might cause
the Prime Lease or the rights of the Sublandlord as tenant under the Prime
Lease, to

 

7



--------------------------------------------------------------------------------

be canceled, terminated, forfeited or surrendered, or which would or might cause
Sublandlord to be in default under the Prime Lease or liable for any damages,
claims or penalties thereunder.

 

Subtenant agrees, as an express inducement for Sublandlord’s executing this
Sublease, that if there is any conflict between the provisions of this Sublease
and the provisions of the Prime Lease, which would permit Subtenant to do or
cause to be done any act or thing which is prohibited by the Prime Lease or, if
this Sublease is silent with respect to any action or thing that is prohibited
by the Prime Lease, then the provisions of the Prime Lease shall prevail.

 

E.    Prime Landlord Obligations.  Notwithstanding anything to the contrary
herein contained, Sublandlord shall have no duty to perform any obligations of
the Prime Landlord under the Prime Lease and shall under no circumstances be
responsible for nor liable to Subtenant for any default, failure or delay on the
part of the Prime Landlord, in the performance of its obligations under the
Prime Lease, unless such default, failure or delay is the result of
Sublandlord’s default as tenant under the Prime Lease and Subtenant is not in
default hereunder beyond any applicable grace period; nor shall any such default
of the Sublandlord or Prime Landlord affect this Sublease or waive or defer the
performance of any of the Subtenant’s obligations hereunder, except as expressly
permitted in the Prime Lease with respect to such obligations thereunder as are
assumed by Subtenant hereunder and except to the extent Subtenant’s obligations
to pay rent hereunder shall abate or be reduced by offset in the same proportion
as rent under the Prime Lease, is or may be abated or reduced by offset for such
default; provided, nevertheless, that in the event of any default by the Prime
Landlord, Sublandlord agrees, promptly after receipt of notice from Subtenant,
and provided Subtenant is not in default hereunder beyond any applicable grace
period, to make written demand upon the Prime Landlord to perform its
obligations pursuant to the Prime Lease, and Sublandlord agrees, to take
appropriate legal action to enforce the Prime Lease, as necessary, with counsel
reasonably acceptable to Subtenant, and Subtenant specifically agrees to pay
upon demand from Sublandlord from time to time all reasonable costs of
Sublandlord in undertaking appropriate legal action to enforce the Prime Lease
as provided in this Section 6E. Sublandlord hereby assigns to Subtenant all
judgments, awards and damages resulting from such an action less any
unreimbursed costs associated with bringing such an action, including, without
limitation, reasonable attorneys fees. Subtenant hereby assumes any and all
liability resulting from such an action, except liability caused by
Sublandlord’s action or inaction. Subtenant’s obligation to reimburse
Sublandlord shall survive the expiration or earlier termination of this Lease.

 

F.    Prime Landlord Performance.  Sublandlord, shall under no circumstances be
responsible for or liable to Subtenant for any default, misrepresentation,
failure or delay of Prime Landlord under the Prime Lease, or the consequences of
same, unless such default, failure or delay is the result of Sublandlord’s
default as tenant under the Prime Lease and Subtenant is not in default
hereunder beyond any applicable grace period; nor shall any such default,
misrepresentation, failure or delay of the Prime Landlord waive or defer the
performance of any of the Subtenant’s obligations hereunder, except as
aforesaid, and except in the case where the Prime Lease is terminated as a
result thereof. In the event of such termination, this Sublease shall terminate
as of the date of the Prime Lease as if such date were the Expiration Date.

 

8



--------------------------------------------------------------------------------

 

G.    Sublandlord Performance.  Provided Subtenant is not in default hereunder
beyond the expiration of any applicable grace period, Sublandlord agrees to pay
all rent, including without limitation, additional rent, required to be paid and
to perform all obligations required to be performed (to the extent that
Subtenant is not obligated to perform same hereunder) pursuant to the Prime
Lease and not to do or cause to be done any act which would or might cause the
Prime Lease to be canceled, terminated or surrendered, or which would cause
Sublandlord to be in default under the Prime Lease. Sublandlord agrees to
promptly deliver to Subtenant copies of all notices received by Sublandlord
under the Prime Lease, including, without limitation, any notices which allege a
default by Sublandlord, as tenant, thereunder.

 

H.    Prime Lease Exclusions.  Notwithstanding anything to the contrary in this
Article 6, Subtenant shall have no duties or obligations and shall not be
entitled to any of the rights, benefits or privileges arising under any of the
terms, covenants and conditions set forth in the following Articles and Sections
of the Prime Lease: Lease Summary Section C, second sentence of Section H,
Section J, the second sentence of Section H, Sections K, M, P, Q, R, S, T, U and
V, Section 9 of the Prime Lease, second, fourth and fifth paragraphs of Section
15, Sections 26, 32 and 34, Exhibit D, Exhibit E and Exhibit F (other than
paragraphs 2 and 8 thereof). In addition, the provisions of the second paragraph
of Section 22 of the Prime Lease shall not be enforceable against Sublandlord,
provided however, promptly following Sublandlord’s receipt of written notice
from Subtenant that Prime Landlord is in default of the performance of its
obligations under the Prime Lease, Sublandlord shall deliver such notice to
Prime Landlord. Prime Landlord’s time for cure shall run from the date Prime
Landlord, not Sublandlord receives such notice. Sublandlord agrees to pass along
any notice from Subtenant demanding reimbursement for amounts expensed by
Subtenant in effecting a cure for a default by Prime Landlord in accordance with
the provisions of the second paragraph of Section 22 of the Prime Lease.
Further, with respect to the last paragraph of Section 22 of the Prime Lease,
Subtenant’s obligation to pay Base Rent due hereunder shall abate only if and
during the time period that Sublandlord’s obligation to pay Base Rent under the
Prime Lease abates pursuant to the last paragraph of Section 22 of the Prime
Lease).

 

Article 7.    Default and Remedies.

 

A.    Default.  If Subtenant fails to pay any installment of Base Rent when due
in accordance with the Base Rent schedule set forth in Section 3A hereof,
Subtenant shall not be in default hereunder unless it fails to pay such rent
within eight (8) days following delivery of written notice indicating that such
Base Rent is past due. Notwithstanding anything to the contrary contained
herein, if Subtenant is late in making payments of Base Rent more than once in
any calendar year, Sublandlord shall have no further obligation to give
Subtenant notice before Subtenant shall be deemed in default hereunder for late
payment of Base Rent. Except as aforesaid, if Subtenant defaults in the payment
of any sums payable hereunder when due and such default shall continue for a
period of eight (8) days, or in the performance of any other obligation imposed
upon it hereunder and fails to cure such default within fifteen (15) days after
delivery of written notice thereof to Subtenant, or if such default constitutes
a default by Sublandlord as tenant under the Prime Lease, and at the time of
such notice the remaining period for curing such default under the Prime Lease
shall be shorter than fifteen (15) days, then within such shorter period less
one (1) day, provided that Sublandlord shall have provided any required notice
to Subtenant, or if such default is of such a nature that it reasonably cannot
be completely remedied within said period of

 

9



--------------------------------------------------------------------------------

fifteen (15) days, if Subtenant (i) shall not promptly, upon the receipt of any
required notice, advise Sublandlord in writing of Subtenant’s intention duly to
institute all steps necessary to remedy such situation, (ii) shall not promptly
institute and thereafter diligently prosecute to completion all steps necessary
to remedy the same, and (iii) shall not remedy the same within a reasonable time
after the date of the receipt of said notice by Sublandlord, the Sublandlord
may, at its option, terminate this Sublease in which event neither the Subtenant
nor any person claiming through or under the Subtenant by virtue of any statute
or an order of any court shall be entitled to possession or to remain in
possession of the Sub-Premises, but shall forthwith quit and surrender the
Sub-Premises. Notwithstanding the foregoing provisions, if, as a result of any
act or omission of the Subtenant, Prime Landlord shall exercise its rights under
Section 22 of the Prime Lease, Sublandlord shall have no liability to Subtenant
by virtue of the exercise of such rights.

 

B.    Remedies.  In the event that the Subtenant shall default under this
Sublease and such default shall entitle the Sublandlord to possession of the
Sub-Premises as hereinabove provided, the Sublandlord shall have the further
right to enter the Sub-Premises by any legal means, remove the Subtenant’s
property and effects, and take and hold possession thereof, and without
terminating this Sublease or releasing the Subtenant, in whole or in part, from
Subtenant’s obligations to pay Base Rent and additional rent and all its other
obligations hereunder for the full Term, relet the Sub-Premises, or any part
thereof, either in the name or for the account of the Subtenant, for such rent
and for such term or terms as the Sublandlord may see fit, which term may, at
Sublandlord’s option, extend beyond the balance of the Term of this Sublease.
The Sublandlord shall not be required to accept any tenant offered by the
Subtenant, or to observe any instructions given by the Subtenant about such
reletting. In any such case, the Sublandlord may make such repairs, alterations
and additions in and to the Sub-Premises and redecorate the same as it sees fit
subject to all consent requirements in the Prime Lease. The Subtenant shall pay
the Sublandlord any deficiency between the rent, including without limitation,
the Base Rent, all additional rent, hereby reserved and covenanted to be paid
and the net amount of the rents collected on such reletting, for the balance of
the Term, as well as any reasonable expenses incurred by the Sublandlord in such
reletting, including, but not limited to brokers’ fees, reasonable attorney’s
fees, the commercially reasonable expense of repairing, altering and
redecorating the Sub-Premises and otherwise preparing the same for re-rental.
All such expenses shall be paid by the Subtenant as additional rent upon demand
by the Sublandlord. Any deficiency in rental shall be paid in monthly
installments, upon statements rendered by the Sublandlord to the Subtenant. For
the purpose of determining the deficiency in rent, whether payable in
installments or the entire rental for the balance of the Term, the rent,
including without limitation, the additional rent, reserved and covenanted to be
paid hereunder shall be deemed to be the guaranteed minimum rental herein
provided for, as reduced by any rent collected by reletting. Any suit brought to
collect the amount of the deficiency for any one or more months shall not
preclude any subsequent suit to collect the deficiency for any subsequent
months. Notwithstanding any such reletting without termination, Sublandlord may
at any time thereafter elect to terminate this Sublease for such prior default.

 

Should Sublandlord at any time terminate this Sublease for any default, in
addition to any other remedies it may have, it may recover from Subtenant all
rent and other amounts due hereunder as of the date of termination plus all
damages it may incur by reason of such default, including without limitation,
the cost of recovering the Sub-Premises, reasonable attorneys’ fees and
including the worth at the time of such termination of the excess, if any, of
the amount of all

 

10



--------------------------------------------------------------------------------

Base Rent and the additional rent reserved and covenanted to be paid hereunder
for the remainder of the stated Term, over the then fair market rental value of
the Sub-Premises for the remainder of said Term, such difference to be
discounted to its then present value using a rate of five percent (5%), all of
which amounts shall be immediately due and payable from Subtenant to
Sublandlord.

 

C.    Substitute Performance.  If the Subtenant is in default of its obligations
under this Sublease beyond any applicable cure period, upon notice to Subtenant,
except in the event of an emergency when notice is not necessary, Sublandlord
may cure the default and Subtenant shall forthwith pay to Sublandlord, as
additional rent upon demand, a sum of money equal to all amounts expended by
Sublandlord in curing such default of the Subtenant beyond any applicable cure
period and if such default is established, Subtenant shall pay to Sublandlord
all expenses of any suit brought to enforce this Sublease, including without
limitation reasonable attorneys’ fees. Any payment by Subtenant of a sum of
money less than the entire amount due Sublandlord at the time of such payment
shall be applied to the obligations of Subtenant then furthest in arrears. No
endorsement or statement on any check or accompanying any payment shall be
deemed an accord and satisfaction, and any payment accepted by Sublandlord shall
be without prejudice to Sublandlord’s right to obtain the balance due or pursue
any other remedy available to Sublandlord both in law and in equity. Subtenant’s
obligation under this Section shall survive the Expiration Date or sooner
termination of this Sublease.

 

D.    Costs of Default.  If Subtenant defaults in any payment of rent, including
without limitation, Base Rent, additional rent, or any other payments to be made
by the Subtenant hereunder beyond any applicable cure period, interest shall
accrue thereon from the due date until paid at a fluctuating rate equal to two
percent (2%) in excess of the “Prime Rate” next published in the Wall Street
Journal (the “Base Rate”), but in no event at a rate higher than the maximum
rate then allowed by law to be charged in the circumstances. Subtenant shall
also pay upon demand, all commercially reasonable costs, expenses and
disbursements of every kind and nature whatsoever, including reasonable
attorneys fees involved (i) in collecting or endeavoring to collect any Base
Rent or additional rent or other charge or any part thereof in which Subtenant
is in default beyond any applicable cure period; or (ii) in enforcing or
endeavoring to enforce any rights against Subtenant, under or in connection with
this Sublease, or pursuant to law, including without limitation, any such cost,
expense and disbursement involved in instituting and prosecuting summary
proceedings, and all such amounts shall bear interest at the Base Rate from the
date of Sublandlord’s expenditure of same until paid.

 

E.    Bankruptcy.  If, at any time during the term of this Sublease, there shall
be filed by or against the Subtenant in any court pursuant to any statute either
of the United States or any state, a petition in bankruptcy or insolvency or for
the reorganization or for the appointment of a receiver, trustee or liquidator
of all or any portion of the Subtenant’s property or if the Subtenant admits in
writing its inability to pay its debts, or if, in the case of the filing of an
involuntary petition against the Subtenant by a third party, within thirty (30)
days thereafter the Subtenant fails to secure a discharge thereof, this
Sublease, at the option of the Sublandlord, may be canceled or terminated, in
which event neither the Subtenant nor any person claiming through or under the
Subtenant by virtue of any statute or an order of any court shall be entitled to
possession or to remain in possession of the Sub-Premises but shall forthwith
quit and surrender the Sub-Premises.

 

11



--------------------------------------------------------------------------------

 

F.    Non-Exclusive Remedies.  In addition to any and all remedies set forth
herein, Sublandlord and Subtenant shall have all remedies available at law or in
equity and any and all remedies shall be cumulative and nonexclusive.

 

G.    Attorneys Fees.  If any legal action is commenced by Sublandlord or
Subtenant to enforce its rights hereunder, then all reasonable attorneys’ fees,
paralegal fees and other reasonable costs and expenses incurred by the
prevailing party in such action shall be promptly paid by the non-prevailing
party.

 

Article 8.    No Representations; Compliance with Laws.

 

A.    No Representations.  Sublandlord makes no representations with respect to
this transaction or the Sub-Premises, except as specifically set forth herein,
and Subtenant expressly acknowledges that no such representations have been
made. Subtenant shall accept the Sub-Premises in their “AS IS” condition.

 

B.    Compliance with Laws.  In the event that Subtenant wishes to make any
repairs, changes or alterations to the Sub-Premises, including without
limitation, any alterations, installations, additions or improvements (whether
permission is required to undertake same or not), or to perform any maintenance,
Subtenant, at its expense, shall be responsible for ensuring that all such
repairs, changes, alterations, installations, additions and improvements, as
well as the Sub-Premises comply with all applicable law, including without
limitation, the ADA, as well as with all applicable provisions of the Prime
Lease.

 

Article 9.    Casualty.

 

A.    Casualty.  If all or a portion of the Sub-Premises shall be damaged by
fire or other casualty, as described in Section 19 of the Prime Lease, and as a
result, the Prime Lease is terminated pursuant to the provisions of said
Section, then this Sublease, if not sooner terminated, shall terminate as of the
date of the termination of the Prime Lease. If however, this Sublease is not
terminated, and the Sub-Premises or access thereto is rendered untenantable,
rent shall be equitably and proportionately abated hereunder for the same period
to the same extent that Sublandlord’s obligation to pay rent under Section 19 of
the Prime Lease is abated on account of damage to the Sub-Premises, subject to
the provisions of Section 19 of the Prime Lease.

 

B.    Termination Right.  Sublandlord hereby grants to Subtenant the right to
terminate this Sublease in the event of casualty damage, in accordance with and
subject to the provisions of Section 19 of the Prime Lease, except that
Subtenant will only have fifteen (15) days, and not thirty (30), from its
receipt of notice that the Sub-Premises cannot be repaired within such 180-day
period to exercise its termination option.

 

Article 10.    Eminent Domain.

 

If as a consequence of an acquisition or condemnation of the whole or a part of
the Demised Premises for any public or quasi-public use or purpose, the Prime
Lease shall be terminated in accordance with the provisions of Article l3
thereof, then this Sublease shall terminate as of the date

 

12



--------------------------------------------------------------------------------

of the termination of the Prime Lease. If however a part of the Sub-Premises
shall be acquired or condemned for any public or quasi-public use or purpose but
this Sublease shall not be terminated in accordance with the provisions of this
Article, then this Sublease shall continue in full force and effect, but from
and after the vesting of title, Base Rent and Subtenant’s Proportionate Share
will be adjusted by the same percentage that Prime Landlord adjusts
Sublandlord’s Base Rent and Tenant’s Proportionate Share under the Prime Lease
as a result of a taking affecting the Sub-Premises, the Building or the Land.

 

Article 11.    Indemnity.

 

A.    Subtenant Indemnity.  Any and all indemnifications made by Sublandlord as
tenant under the Prime Lease shall be deemed to be made by Subtenant hereunder
in favor of both Sublandlord and Prime Landlord. In addition, Subtenant hereby
agrees to defend, indemnify and hold the Sublandlord and Prime Landlord harmless
from and against any and all expenses, loss, claims, damages and liability
including, without limitation, reasonable attorneys’ fees, penalties and fines,
arising out of or incurred in connection with Subtenant’s breach of this
Sublease (including the terms of the Prime Lease, to the extent incorporated
herein), and/or any act or omission of the Subtenant, its agents, contractors,
licensees, invitees or employees in or about the Sub-Premises, or the common
areas of the Building and in or about the Land, including, but not limited to,
claims as a result of personal or bodily injury to or death of any person or
property damage or claims of the Subtenant’s employees, agents or contractors
arising out of or in connection with the Subtenant’s occupancy, use and
possession of the Sub-Premises, the common areas or the Land; provided, however,
that notwithstanding anything herein contained to the contrary, the Subtenant
shall have no obligation to defend, indemnify or hold the Sublandlord, or Prime
Landlord harmless from and against any expense, loss, claim or liability,
including attorneys’ fees, to the extent same arise from the negligence or
willful misconduct of the Sublandlord or Prime Landlord, respectively.

 

B.    Payments.  The Subtenant shall pay to the Sublandlord, within ten (10)
days next following rendition by the Sublandlord to the Subtenant of all bills
or statements therefor, an amount equal to all losses, costs, liabilities,
claims, damages and expenses referred to in Sections 11A and 11C hereof.

 

C.    No Liability for Personal Property.  In addition to the foregoing neither
Sublandlord nor Prime Landlord nor their respective employees, agents,
contractors, invitees, licensees shall be liable to Subtenant, its employees,
agents, contractors, invitees and licensees, and Subtenant shall save
Sublandlord and Prime Landlord harmless from and against all loss, cost
liability, claim, damage and expense, including reasonable attorneys fees,
penalties and fines incurred in connection with or arising from any injury to
Subtenant, or for any damage to, or loss (by theft or otherwise) of, any of
Subtenant’s alterations, Subtenant’s trade fixtures, improvements or personalty
or the FF&E in the Building, irrespective of the cause of such injury, damage or
loss. Any Prime Landlord employees to whom any property shall be entrusted by or
on behalf of Subtenant shall be deemed to be acting as Subtenant’s agents with
respect to such property, and Sublandlord and Prime Landlord shall not be liable
for any loss of or damage to such property by theft or otherwise.

 

13



--------------------------------------------------------------------------------

 

D.    Sublandlord Indemnity.  Sublandlord hereby agrees to defend, indemnify and
hold the Subtenant harmless from and against any and all expense, loss, claims,
damages and liability including, without limitation, reasonable attorneys’ fees,
penalties and fines arising out of or incurred by Subtenant in connection with
Sublandlord’s gross negligence or willful misconduct; provided however, that
notwithstanding anything to the contrary contained herein, the Sublandlord shall
have no obligation to defend, indemnify or hold the Subtenant harmless from or
against any expense, loss, claim or liability, including, without limitation,
attorneys’ fees, to the extent same arise from the negligence or willful
misconduct of Subtenant or Prime Landlord, respectively.

 

E.    Survival.  Subtenant’s and Sublandlord’s obligations under this Article
shall survive the Expiration Date or sooner termination of this Sublease.

 

Article 12.    Surrender/Restoration.

 

A.    Notwithstanding anything to the contrary herein or in the Prime Lease,
Subtenant shall have no obligation to remove from the Sub-Premises at any time
during the Term, any improvement therein made by or on behalf of Sublandlord
prior to the Commencement Date. Notwithstanding anything to the contrary
contained in this Sublease, prior to the end of the Term, Subtenant, at its sole
cost and expense, shall be obligated to restore the Sub-Premises altered by or
on behalf of Subtenant to their condition immediately preceding the Early
Occupancy Date, if Prime Landlord so elects. The immediately preceding sentence
shall not be deemed to grant to Subtenant any rights to make improvements
outside of the Sub-Premises except as herein specifically granted and consented
to by Prime Landlord and Sublandlord. Subject to any applicable restoration
obligations under the Prime Lease or this Sublease, nothing in this Article 12
shall be construed to prevent: (a) Subtenant from removing from the Sub-Premises
any of Subtenant’s trade fixtures, furniture and equipment installed in or on
the Sub-Premises, subject to the provisions of the Prime Lease pertaining to
repair of damage caused by such removal; nor (b) Sublandlord from removing from
the Sub-Premises, prior to the Commencement Date, Sublandlord’s trade fixtures,
furniture and equipment, and other personal property installed in or on the
Sub-Premises that are not listed or described in Exhibit B; provided, however
that any damage to the Sub-Premises caused by such removal shall be repaired by
the Sublandlord.

 

B.    On the last day of the Term, or upon any earlier termination of this
Sublease, or upon any re-entry by Sublandlord or Prime Landlord upon the
Sub-Premises, Subtenant shall, at its own expense, quit and surrender the
Sub-Premises (and all keys thereto) to Sublandlord broom clean, in good order,
condition and repair except for ordinary wear, tear and damage by fire or other
insured casualty, together with all improvements, alterations and modifications
which have been made upon the Sub-Premises (except as otherwise required in this
Sublease or in the Prime Lease). Subtenant shall remove from the Sub-Premises
all of Subtenant’s trade fixtures and all personal property and personal effects
of all persons or entities claiming through or under Subtenant, and shall pay
the cost of repairing all damage to the Sub-Premises occasioned by such removal.

 

C.    Subtenant expressly waives, for itself and any person claiming through or
under Subtenant, any rights which Subtenant or any such person may have under
applicable law in connection with any hold over or summary or eviction
proceedings which Sublandlord or Prime Landlord may institute to enforce the
provisions of this Article.

 

14



--------------------------------------------------------------------------------

 

D.    Any of Subtenant’s trade fixtures or other personal property which shall
remain in the Sub-Premises after the Expiration Date, or after the date of
sooner termination of this Sublease, shall be deemed to have been abandoned and
either may be retained by Sublandlord as its property or may be disposed of in
such a manner as Sublandlord may see fit at Subtenant’s commercially reasonable
cost and expense, which cost Subtenant hereby agrees to pay Sublandlord upon
demand as additional rent due hereunder.

 

E.    Notwithstanding the provisions of Section 21 of the Prime Lease, if the
Sub-Premises are not surrendered on the Expiration Date, or on the sooner
termination of this Sublease in the condition required hereby, Subtenant shall
indemnify Sublandlord against all loss, liability, damages and claims resulting
from delay or failure by Subtenant in so surrendering the Sub-Premises,
including, without limitation, any claims made by Prime Landlord on account of
amounts due any succeeding tenant founded on such delay. Subtenant’s obligations
under this Article 12 shall survive the Expiration Date or the sooner
termination of this Sublease.

 

Article 13.    Notices.

 

All notices, demands, submissions and consents required hereunder shall be in
writing and shall be hand delivered, sent by reputable overnight courier service
with computerized tracking capabilities, or by time-stamped facsimile
transmission, followed by an original counterpart sent on the following business
day by guaranteed overnight courier service. Notices shall be deemed received:
(a) upon receipt in the case of hand delivery or facsimile transmission (but in
the case of facsimile, only if confirmed on the following business day by
reputable overnight courier service); and (b) the next business day if sent by
reputable overnight courier with computerized tracking capabilities as
aforesaid.

 

For delivery to be effective, notices must be sent as follows:

 

To Subtenant prior to Subtenant’s occupancy of
the Sub-Premises for its business purposes at:

  

Webley Systems, Inc.

One Parkway Plaza –4th Floor

Deerfield, IL 60015

Attn: General Counsel

Facsimile No.: 888-387-3481

    

To Subtenant on and after Subtenant’s occupancy of
the Sub-Premises for its business purposes at:

  

Webley Systems, Inc.

3000 Lakeside Drive

Bannockburn, IL 60015

Attn: General Counsel

Facsimile No.: 888-387-3481

    

To Sublandlord at:

  

Mercator Software, Inc.

45 Danbury Road

Wilton, CT 06897

Attn: General Counsel

Facsimile No.: (203) 761-0770

    

 

15



--------------------------------------------------------------------------------

With a copy to:

  

Robinson & Cole LLP

695 East Main Street

Stamford, Connecticut 06904

Attn. Elizabeth L. Brennan

Facsimile No. (203) 462-7599

    

 

Either party may change its address to which notices are to be sent pursuant to
this Sublease by giving the other party written notice in accordance with the
provisions of this Article 13.

 

Article 14.    Broker.

 

Each of Sublandlord and Subtenant hereby represent and warrant that Cushman &
Wakefield of Illinois, Inc. (“C&W”) and Equis Corporation (“Equis”) are the only
brokers or agents with whom it has dealt or consulted concerning this Sublease
and the Sub-Premises. Subtenant agrees to defend, indemnify and hold Sublandlord
and Prime Landlord harmless from and against: (A) any and all claims for
finders’ fees or brokerage or other commission which may at any time be asserted
against the Sublandlord or Prime Landlord founded upon the claim that the
substance of the aforesaid representation of the Subtenant is untrue; and (B)
provided Sublandlord is not in default of its obligation to pay C&W a commission
in connection with this Sublease, any claim by Equis for a commission in
connection with this Sublease, together with, in the case of (A) and (B) any and
all losses, damages, costs and expenses (including reasonable attorneys’ fees)
relating to such claims or arising there from or incurred by the Sublandlord in
connection with the enforcement of this indemnification provision.

 

Sublandlord agrees to defend, indemnify and hold Sublandlord harmless from and
against any and all claims for finder’s fees or brokerage or other commission
which may at any time be asserted against Subtenant founded on the claim that
the substance of Sublandlord’s aforesaid representation is untrue, except for a
claim by Equis, its successors or assigns relating to the Subtenant Equis
Liability (as hereinafter defined).

 

Sublandlord pursuant to separate agreements will pay C&W a commission in
connection with this Sublease. Subtenant, pursuant to separate agreement will
pay Equis $70,000 (the “Subtenant Equis Liability”) toward its commission in
connection with this transaction and, provided Sublandlord is not in default of
its obligation to pay C&W a commission in connection with this Sublease,
Subtenant agrees to defend, indemnify and hold Sublandlord harmless from and
against any claim by Equis, its successors and/or assigns for the Subtenant
Equis Liability. The provisions of this Article shall survive the expiration or
earlier termination of this Sublease.

 

16



--------------------------------------------------------------------------------

 

Article 15.    Waiver.

 

One or more waivers of any covenant or condition by either Sublandlord or
Subtenant shall not be construed as a waiver of a subsequent breach of the same
or any other covenant or condition to be performed, kept or observed by the
other; and the consent or approval by Sublandlord or Subtenant to or of any act
by the other requiring the Sublandlord’s or Subtenant’s respective consent or
approval shall not be construed to waive or render unnecessary the Sublandlord’s
or Subtenant’s respective consent or approval to or of any subsequent similar
act by the other.

 

Article 16.    Effect.

 

This Sublease shall be binding upon the parties hereto, and their respective
legal representatives and permitted successors and assigns in accordance with
its terms, and may not be altered, amended, terminated or modified except by
written instrument executed by each of the parties hereto.

 

Article 17.    Governing Law.

 

This Sublease shall be governed by the laws of the State of Illinois.

 

Article 18.    [Intentionally Omitted.]

 

Article 19.    Headings.

 

The headings for the various Articles herein are for reference only and are not
part of this Sublease.

 

Article 20.    Separability of Provisions.

 

If any term or provision of this Sublease or any application thereof shall be
invalid or unenforceable, the remainder of this Sublease and other application
of such term or provision shall not be affected thereby. All words used shall be
understood and construed of such gender or number as circumstances may be
required.

 

Article 21.    Subtenant’s Payment Upon Execution.

 

Subtenant has, concurrently with the execution of this Sublease, paid to
Sublandlord the sum of EIGHTEEN THOUSAND SEVEN-HUNDRED NINETY-ONE AND 67/100
($18,791.67) DOLLARS in certified funds, which payment shall be deemed an
advance of rent for the first full calendar month of the Term, together with the
Security Deposit. Sublandlord agrees to cause such advance payment of rent and
the Security Deposit to be held in escrow by Sublandlord’s attorney, Robinson &
Cole LLP, 695 East Main Street, Stamford, Connecticut, until the conditions
precedent to this Sublease, as set forth in Article 27 hereof have been
satisfied, at which time such advance payment of rent and Security Deposit shall
be paid to Sublandlord. If the conditions under Article 27 hereof are not
satisfied and either party hereto terminates this Sublease in accordance with
the

 

17



--------------------------------------------------------------------------------

provisions of Article 27, such advance payment of rent and the Security Deposit
shall be returned to Subtenant without interest.

 

Article 22.    Assignment or Subletting.

 

A.    Subtenant shall not have the right to assign or further sublet its
interest in this Sublease without the express prior written consent of Prime
Landlord and Sublandlord (which consent Sublandlord shall not unreasonably
withhold, condition or delay in each instance), and without otherwise complying
with the provisions of this Sublease and the applicable provisions of the Prime
Lease. With regard to any contemplated sublet or assignment, Subtenant shall
first submit in writing to Sublandlord for Sublandlord’s review and approval:
(a) the name and address of the proposed assignee or subtenant, (b) the proposed
form of assignment or sublease, (c) a statement of the rent, additional rent and
a description of the other material terms of the proposed transaction including
without limitation the proposed use of the Sub-Premises, and (d) reasonably
satisfactory certified financial statements showing that the proposed
sub-subtenant or assignee has a net worth equal to the greater of Subtenant’s
net worth as demonstrated to Sublandlord prior to execution of this Sublease, or
ten (10) times the amount of the rental obligation to be assumed by such
sub-subtenant or assignee pursuant to the proposed sublease or assignment.
Reviewed financial statements, as opposed to “certified” financial statements,
shall be acceptable for purposes of the preceding sentence provided the proposed
sub-subtenant or assignee has not provided certified financial statement to any
investor or other third party covering any portion of the period for which
Sublandlord is requesting financial statements. In the event that Prime Landlord
approves Subtenant’s proposed sub-subtenant or assignee, Sublandlord agrees not
to unreasonably withhold its consent to any such sublease or assignment,
provided that Sublandlord has approved the documentation to be employed by
Subtenant in connection with the transaction in question and further provided
that Sublandlord has not exercised its recapture rights under this Article 22.
The following shall be deemed an assignment of this Sublease for which
Sublandlord’s consent shall be required: any dissolution, merger, consolidation,
or other reorganization of Subtenant, any sale or transfer (or cumulative sales
or transfers) of the capital stock of Subtenant in excess of fifty-one percent
(51%), or any sale (or cumulative sales) or transfer of fifty-one percent (51%)
or more of the value of the assets of Subtenant provided, however, the foregoing
shall not apply to corporations the capital stock of which is publicly traded.

 

B.    Upon receiving Sublandlord’s written consent, a duly executed and complete
duplicate original of the sublease or assignment shall be delivered to
Sublandlord and Prime Landlord within ten (10) days after execution thereof. Any
such sublease or assignment shall provide that the subtenant or assignee, with
respect to the Sub-Premises, shall comply with all applicable terms and
conditions of this Sublease to be performed by the Subtenant hereunder. Any such
assignment of this Sublease shall contain an assumption by the assignee of all
of the terms, covenants and conditions of this Sublease to be performed by the
Subtenant. Sublandlord shall be deemed to be reasonably withholding its consent
to a proposed assignee or subtenant, if, by way of example and not limitation,
Subtenant is in default under the terms of the Sublease at the time of its
request for such consent, or if Sublandlord, in its sole reasonable judgment,
determines that such proposed subtenant or assignee is engaged in business which
does not fit within the use restrictions, for the Sub-Premises.

 

18



--------------------------------------------------------------------------------

 

C.    In response to any request for Sublandlord’s consent to an assignment of
this Sublease or a further subletting of the Sub-Premises, Sublandlord shall
have the right, to be exercised in Sublandlord’s sole discretion, to terminate
this Sublease as of the date the proposed sublease or assignment is to take
effect and rent becomes payable thereunder, as if such date were the Expiration
Date. Sublandlord shall exercise such right upon written notice to Subtenant
delivered no later than thirty (30) days following Subtenant’s request for
Sublandlord’s consent.

 

D.    Subtenant hereby covenants and agrees that Subtenant shall not sublet or
assign its interest in this Sublease unless Subtenant removes itself entirely
from the Sub-Premises, and in any event, Subtenant shall not assign, further
sublet or transfer or hypothecate its interest hereunder, to more than one (1)
entity. In no event, however, shall any such assignment, subletting, transfer,
hypothecation or encumbrance relieve Subtenant of any of its obligations (for
which it shall remain primarily liable) to Sublandlord hereunder, unless
Sublandlord recaptures the Sub-Premises as provided for in this Article.
Subtenant hereby covenants and agrees not to further sublet or assign its
interest herein to any business competitor of Sublandlord’s or Sublandlord’s
successors and assigns, nor to violate any noncompetition provisions of any
instrument to which either Prime Landlord or Sublandlord is a party to with
regard to the Building or any portion thereof.

 

E.    To the extent Prime Landlord charges Sublandlord for the its costs and
expenses incurred in reviewing any proposed sublease or assignment, Subtenant
shall reimburse Sublandlord for the cost of same within ten (10) days following
demand therefor as additional rent due hereunder.

 

F.    Notwithstanding the foregoing to the contrary, subject to Subtenant
obtaining Prime Landlord’s prior written consent, upon delivery to Sublandlord
of prior written notice and an original fully-executed counterpart of an
assignment in form and substance satisfactory to Sublandlord, Subtenant shall
have the one-time right to sell by merger all of the stock of Webley to Parus so
that Webley becomes a wholly-owned subsidiary of Parus.

 

Article 23.    Insurance.

 

A.    Coverages.  In addition to the additional insurance Subtenant is required
to carry in connection with any alterations or pursuant to Article 28 hereof,
Subtenant hereby agrees to specifically comply with, and to carry and maintain
throughout the Term, the insurance coverages and limits specified by the
provisions of paragraph 3 of Section 15 of the Prime Lease as if Subtenant were
the tenant thereunder, and Sublandlord were the landlord thereunder, except that
in construing the Prime Lease, Sublandlord and its affiliated companies shall be
added, along with Prime Landlord, to the list of required named additional
insureds.

 

B.    Certificate.  With the return of this Sublease, Subtenant shall provide
Sublandlord with an insurance certificate evidencing all the coverages and
limits that Subtenant is required to carry hereunder, and such certificate shall
provide not less than ten (10) days’ written notice to Sublandlord prior to
termination of coverage for any reason. Subtenant shall provide Sublandlord with
renewal replacement certificates at least five (5) days prior to the expiration
of any such insurance policy. Subtenant agrees to obtain guaranteed replacement
cost property

 

19



--------------------------------------------------------------------------------

insurance for its furniture, equipment, fixtures and personalty, and insurance
coverages required by Sublandlord from time to time, including, without
limitation, contractual indemnity coverages which, in effect, insures
Subtenant’s liabilities created under the indemnities made for the benefit of
Sublandlord and Prime Landlord in accordance with Article 11 hereof and
throughout this Sublease. Notwithstanding the coverages and limits evidenced on
any insurance certificate delivered to Sublandlord, Subtenant must comply at all
times during the Term with the insurance requirements herein set forth.

 

No Limit on Liability Created. Any insurance coverage or limits that Subtenant
is required to carry hereunder shall in no way be construed to limit Subtenant’s
liability hereunder.

 

Article 24.    Covenant of Quiet Enjoyment.

 

Sublandlord covenants and agrees with Subtenant that upon Subtenant’s timely
paying of the rent, including without limitation, additional rent, and observing
and performing all of the terms, covenants and conditions on Subtenant’s part to
be observed and performed hereunder, Subtenant may peaceably and quietly enjoy
the Sub-Premises free from interference by Sublandlord and free from any claims
of any parties claiming by, under or through Sublandlord, in accordance with and
subject to the terms, covenants and conditions of this Sublease and the Prime
Lease.

 

Article 25.    Corporate Authority.

 

Subtenant hereby represents that: (A) Webley is a validly formed and existing
corporation in good standing under the laws of the State of Delaware; (B) Parus
is a validly formed and existing corporation under the laws of the State of
Delaware; (C) both Webley and Parus are authorized to do business by the State
of Illinois; (D) this Sublease has been duly approved by all necessary corporate
action of Webley and Parus respectively; and (E) the undersigned officers have
been duly authorized to enter into this Sublease on behalf of Webley and Parus
by all necessary corporate action of Webley and Parus, respectively.

 

Article 26.    Waiver of Jury Trial.

 

To the extent permitted by applicable law, Sublandlord and Subtenant each hereby
waive trial by jury in any action, proceeding, counterclaim or any other matter
arising out of or in any way connected with this Sublease, the relationship of
Sublandlord and Subtenant, or Subtenant’s use or occupancy of the Sub-Premises,
any claim of injury or damage, or any emergency or other statutory remedy with
respect thereto.

 

Article 27.    Conditions Precedent.

 

Notwithstanding the provisions of Article 2 hereof, this document shall not be
effective as a sublease, and the Commencement Date and Early Occupancy Date
shall not be deemed to have occurred, respectively, until: (a) this Sublease has
been executed and delivered by each of the parties hereto; (b) Prime Landlord’s
written consent to this Sublease as required under the terms of the Prime Lease
has been obtained; (c) Prime Landlord has either consented in writing to
Subtenant’s Initial Changes or indicated in writing that the Initial Changes do
not require Prime

 

20



--------------------------------------------------------------------------------

Landlord’s consent; (d) Sublandlord has received a general release from Equis,
in form and substance reasonably satisfactory to Sublandlord, for any claim by
Equis in and to $70,000 of the commission payable by Sublandlord to C&W which
Equis has agreed to forego in favor of Sublandlord’s acceptance thereof as
partial satisfaction of the Security Deposit; and (e) Sublandlord has received
an agreement in form and substance reasonably satisfactory to Sublandlord signed
by C&W reducing Sublandlord’s obligation to pay C&W a commission in connection
with this Sublease by $70,000. In the event that all of the aforesaid
conditions, (a), (b), (c), (d) and (e) have not been satisfied within thirty
(30) days from the date hereof, either party hereto may, at its option, upon
written notice to the other (given in accordance with the terms of this
Sublease), terminate this Sublease without penalty or damages to either party,
and Subtenant’s advance payment of the first full month’s rent and Security
Deposit shall be promptly returned to Subtenant.

 

Article 28.    Sublandlord’s Work & Subtenant’s Alterations.

 

A.    Sublandlord’s Work.  Sublandlord has no obligation hereunder to perform
any work in or around the Sub-Premises. Sublandlord shall deliver the
Sub-Premises in broom clean condition and Subtenant shall accept the
Sub-Premises in “as is” but broom clean condition.

 

B.    Subtenant’s Alterations.  Notwithstanding the foregoing, prior to the
commencement of any improvements, alterations, installations or demolition work
Subtenant wishes to undertake within the Sub-Premises (collectively,
“Subtenant’s Alterations”), Subtenant shall obtain any and all required permits
and consents, including, without limitation, the consent of the Prime Landlord
as and when required pursuant to the provisions of the Prime Lease, and
Sublandlord’s consent as if Sublandlord were the landlord pursuant to the Prime
Lease. Subtenant hereby acknowledges and covenants that any and all Subtenant’s
Alterations made by Subtenant to the Sub-Premises shall be made in compliance
with and governed by the Prime Lease as if Subtenant were the tenant therein and
Sublandlord the landlord. Subtenant shall submit proposed plans and
specifications for all Subtenant’s Alterations to Sublandlord and Prime Landlord
for consent and shall secure consent from Prime Landlord and Sublandlord as
required pursuant to Section 10 of the Prime Lease. Prior to making any
Subtenant’s Alternations, Subtenant shall deliver an insurance certificate from
Subtenant’s contractor with sufficient liability insurance in Sublandlord’s
reasonable judgment, showing that Subtenant, Sublandlord and Prime Landlord are
listed as “additional insureds”.

 

Article 29.    Prime Landlord Estoppels and Consent.

 

Whenever Prime Landlord’s consent is required under the Prime Lease, both Prime
Landlord and Sublandlord’s consent shall be required.

 

Article 30.    Publicity.

 

Subtenant agrees that any public disclosure concerning this Sublease shall
require prior consultation with, and the reasonable approval of Sublandlord, in
accordance with the Prime Lease. Except as expressly directed by the other
party, or as required by law, Sublandlord and Subtenant and their respective
directors, employees, agents and contractors shall keep in strict confidence and
shall not use, publish or divulge any Confidential Information (as defined in
that

 

21



--------------------------------------------------------------------------------

certain Non-Disclosure Agreement, dated as of November 21, 2002, by and between
Sublandlord and Subtenant) whatsoever relating to the terms of this Sublease or
the business or finances of the other party to any third party, all the
foregoing of which shall be deemed Confidential Information. The parties agree
that in the event of any breach of this Article 30, the non-breaching party will
be entitled, in addition to any other remedies that it may have at law or in
equity, to the remedies provided or otherwise made available under, or pursuant
to, the Non-Disclosure Agreement identified above, which Non-Disclosure
Agreement is incorporated herein and made a part hereof.

 

Article 31.    Counterparts.

 

This Sublease may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same instrument, binding on the parties, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

 

Article 32.    Joint and Several Obligations.

 

Because the Subtenant consists of more than one entity, the obligations and
liabilities of each entity, Webley and Parus, as Subtenant hereunder shall be
joint and several.

 

IN WITNESS WHEREOF, the Sublandlord and the Subtenant have respectively signed
and sealed this Sublease as of the day and year first above written.

 

MERCATOR SOFTWARE, INC.

    Sublandlord

By:

 

/s/  David L. Goret        

--------------------------------------------------------------------------------

   

Name: David L. Goret

Title: SVP, General Counsel

 

 

WEBLEY SYSTEMS, INC.

    Subtenant

By:

 

/s/  Robert C. McConnel        

--------------------------------------------------------------------------------

   

Name: Robert C. McConnell

Title: Chief Financial Officer

 

 

PARUS HOLDINGS, INC.

    Subtenant

By:

 

/s/  Taj Reneau        

--------------------------------------------------------------------------------

   

Name: Taj Reneau

Title: Chief Executive Officer

 

22



--------------------------------------------------------------------------------

 

EXHIBIT A

 

THE SUB-PREMISES

 

FLOOR PLAN

 

Floor plan covering approximately 17,855 rentable square feet of space at 3000
Lakeside Drive, Bannockburn, Illinois, 60015.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

LIST OF FURNITURE AND EQUIPMENT

 

Manufacturer

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

    

Quantity

--------------------------------------------------------------------------------

  

Unit Cost

--------------------------------------------------------------------------------

  

Extension

--------------------------------------------------------------------------------

 

Meridian

  

Multi-function W/S Stacked Cabinet 23x23x50H

    

64

  

$

693.55

  

$

44,387.20

 

Meridian

  

Multi-function W/S Stacked Cabinet 23x23x68H

    

1

  

$

880.28

  

$

880.28

 

Meridian

  

Free-standing Ped File 15W 18D 26 1/4H

    

69

  

$

234.74

  

$

16,197.06

 

Meridian

  

Mobile cushion-top Ped File 15W 18D 20 7/8H

    

64

  

$

347.26

  

$

22,224.64

 

Meridian

  

Mobile Table Oval Laminate top 36W 54L

    

21

  

$

475.00

  

$

9,975.00

 

Meridian

  

2 High Lateral File 36W 20D

    

1

  

$

300.70

  

$

300.70

 

Meridian

  

2 High Lateral File 36W 20D

    

8

  

$

274.51

  

$

2,196.08

 

HON

  

2 High Lateral File 30W 20D

    

2

  

$

200.00

  

$

400.00

 est.

Meridian

  

3 High Lateral File 36W 20D

    

14

  

$

389.94

  

$

5,459.16

 

Meridian

  

3 High Lateral File 30W 20D

    

14

  

$

352.60

  

$

4,936.40

 

Meridian

  

4 High Bookcase 30W

    

2

  

$

290.52

  

$

581.04

 

Meridian

  

3 High Bookcase 30W

    

3

  

$

242.50

  

$

727.50

 

Meridian

  

2 High Bookcase 30W

    

2

  

$

217.00

  

$

434.00

 

Hon

  

2 High Bookcase 36W

    

3

  

$

180.00

  

$

540.00

 est.

Meridian

  

5 High Bookcase 42W

    

1

  

$

317.68

  

$

317.68

 

unknown

  

3 High Bookcase 36W Oak

    

1

  

$

100.00

  

$

100.00

 est.

unknown

  

5 High Bookcase 30W Oak

    

2

  

$

100.00

  

$

200.00

 est.

Meridian

  

2 High Storage Cabinet 42W 24D + Lam Top

    

1

  

$

381.70

  

$

381.70

 

Meridian

  

3 High Storage Cabinet 42W 20D 38H

    

2

  

$

344.84

  

$

689.68

 

Cleator

  

Battery Park Custom Reception Credenza

    

1

  

$

2,829.39

  

$

2,829.39

 

Parenti & Raffaelli

  

Custom Built Cherry Reception Desk

    

1

  

$

18,900.00

  

$

18,900.00

 

Gordon Int’l

  

Pamplona Chair No arms

    

16

  

$

158.06

  

$

2,528.96

 

Gordon Int’l

  

Pamplona Chair with arms

    

4

  

$

168.75

  

$

675.00

 

Gordon Int’l

  

Pamplona Counter Stools

    

3

  

$

199.69

  

$

599.07

 

Herman Miller

  

Aeron Pneumatic Task Chair w/arms

    

16

  

$

607.50

  

$

9,720.00

 

Loewenstein/Oggo

  

Evolution Lounge Chairs W/Maple Tablet

    

3

  

$

972.94

  

$

2,918.82

 

Soho Contract Group

  

28” Dia. Round tables w/bases

    

2

  

$

321.00

  

$

642.00

 

Soho Contract Group

  

28” Square tables w/bases

    

2

  

$

321.00

  

$

642.00

 

unknown

  

Printer Table 36W 30D

    

1

  

$

150.00

  

$

150.00

 est.

unknown

  

Printer Table 24W 20D

    

1

  

$

75.00

  

$

75.00

 est.



--------------------------------------------------------------------------------

Manufacturer

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

    

Quantity

--------------------------------------------------------------------------------

  

Unit Cost

--------------------------------------------------------------------------------

  

Extension

--------------------------------------------------------------------------------

 

Herman Miller

  

30” X 60” Rectangular Table

    

  5

  

$

390.00

  

$

1,950.00

 

Herman Miller

  

36” X 72” Rectangular Table

    

  2

  

$

451.54

  

$

903.08

 

Herman Miller

  

Ethospace cubicles (as built) Includes Installation

    

66

  

$

2,880.00

  

$

190,080.00

 est.

Herman Miller

  

Ethospace cubicles (as built) Breakroom Carrells

    

  6

  

$

1,373.12

  

$

8,238.72

 

Herman Miller

  

Closet Full of misc. Ethospace parts and pieces

    

  1

  

$

5,000.00

  

$

5,000.00

 est.

Triton

  

Handicap Accessible Dishwasher

    

  2

  

$

975.00

  

$

1,950.00

 

KitchenAide

  

Microwave

    

  1

  

$

436.00

  

$

436.00

 

General Electric

  

Profile 22cf Refrigerator #TNS22PRCBLBS

    

  2

  

$

1,375.00

  

$

2,750.00

 

Herman Miller

  

Aeron Side chair

    

  1

  

$

357.50

  

$

357.50

 

Aurora
Manufacturing

  

36”Wx76”H Quik-Loc shelving units with extra shelf inserts 

    

  4

  

$

362.99

  

$

1,451.96

 

Hon

  

4 Drawer Vertical file

    

  1

  

$

250.00

  

$

250.00

 est.

Total Value

  

Valuations are at original cost except as noted and do not include delivery
charges or sales taxes

                

$

363,975.62

 

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

SUBTENANT’S EARLY OCCUPANCY ALTERATIONS

 

Subtenant, at its sole cost and expense, and, subject to the provisions of
Section 2A of this Sublease, may make the following additions to the
Sub-Premises:

 

1.   Install electrical upgrades using a union electrician in the Sub-Premises
as follows:

 

Quantity

--------------------------------------------------------------------------------

  

Amperage

--------------------------------------------------------------------------------

  

Voltage

--------------------------------------------------------------------------------

 

Outlet

--------------------------------------------------------------------------------

 

Usage

--------------------------------------------------------------------------------

       

16

  

30

  

120

 

L5-30R

 

Rack Power

       

1

  

50

  

240

 

Hardwired

 

Rectifier/UPS

       

1

  

60

  

240

 

Hardwired

 

A/C Feed

       

 

2.   Install heating, ventilation and air conditioning upgrades in the
Sub-Premises as follows:

 

  1.   Existing 3.5 Ton unit to be used;

  2.   New 3.5 Ton unit to be added;

  a.   If unit is water-cooled, unit to draw water from Landlord’s closed loop
system;

  b.   If unit is air-cooled, unit to vent through a new roof penetration. Unit
will not be permitted to vent into the plenum;

  c.   AirRover XL60 B-CA;

  d.   72K BTU;

  e.   Voltage 208/230v 3e;

  f.   Wire size #6;

  g.   KW power 7.3;

  h.   current consumption AMPS 31.5/32.6;

  i.   circuit breaker size AMPS 40;

  j.   Dimensions 64x32x46;

  k.   Wt. 624 lbs.;

  l.   condensate shall be pumped to drain;

  m.   sound level 66/69DB;

  n.   snoot nozzles 6; and

  o.   air flow 1,500/2,000 CFM.



3.   Upgrade telephone and computer wiring within the Sub-Premises as follows:

 

  Feeds   to building

  1.   50 cooper pairs for POTS;

  2.   7 T1’s to be installed;



--------------------------------------------------------------------------------

 

EXHIBIT D

 

COPY OF THE PRIME LEASE

 

Previously filed as Exhibit 10.10 to our Annual Report on Form 10-K for the
fiscal year-ended December 31, 2000.